Citation Nr: 9906756	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for a digestive 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1955 and from November 1961 to August 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established an increased rating 
of 20 percent for duodenal ulcer.  A December 1997 rating 
decision granted an increased rating of 30 percent for a 
digestive disability classified as duodenal ulcer with 
chronic atrophic gastritis and gastroesophageal reflux 
disease.  However, as that grant does not represent a 
substantial grant of benefits sought on appeal, this claim 
remains before the Board.

This claim was previously before the Board and was the 
subject of a July 1996 remand which sought to obtain 
additional medical records and requested that the veteran be 
scheduled for a VA examination to determine the extent and 
severity of his digestive disability.  That development has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's digestive disability is not productive of 
anemia, hematemesis, melena, or material weight loss, and is 
productive of no more than considerable impairment of his 
health.


CONCLUSION OF LAW

The criteria for an increased rating, greater than 30 
percent, for a digestive disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.114, 
Diagnostic Codes 7200-7347 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his digestive disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence 
and that the preponderance of the evidence is against his 
claim.  Therefore, that claim is denied.

The veteran established service connection for duodenal ulcer 
by means of a November 1955 rating decision, which assigned a 
10 percent disability rating.  An increased rating of 20 
percent was granted by means of a March 1993 rating decision, 
which is the subject of this appeal.  A December 1997 rating 
decision granted an increased rating of 30 percent for a 
digestive disability classified as duodenal ulcer with 
chronic atrophic gastritis and gastroesophageal reflux 
disease.  However, as that grant does not represent a 
substantial grant of benefits sought on appeal, this claim 
remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Digestive disabilities are evaluated pursuant to 
the criteria found in Diagnostic Codes 7200 through 7347 of 
the Schedule.  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1998).

The Schedule also provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (1998).

The veteran's various digestive disabilities have been 
diagnosed as duodenal ulcer, chronic atrophic gastritis, and 
gastroesophageal reflux disease.  Those conditions may be 
evaluated pursuant to Diagnostic Code 7305 for duodenal 
ulcer, or Diagnostic Code 7346 for the gastroesophageal 
reflux disease, which is analogously rated as a hiatal hernia 
as the common symptomatology.  Diagnostic Code 7307 provides 
that chronic atrophic gastritis is a complication of a number 
of diseases, including pernicious anemia, and instructs the 
examiner to rate the underlying condition.  38 C.F.R. § 4.114 
(1998).  The Board notes that the Schedule specifically 
provides that the veteran's three diagnoses may not be 
combined or rated independently and that a single evaluation 
should be provided for the predominant disability picture, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

Under the criteria of Diagnostic Code 7305 for the rating of 
duodenal ulcers, a rating of 20 percent is warranted where 
the evidence shows a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A rating of 40 percent is warranted where 
the evidence shows a moderately severe disability with less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114 (1998).

Under the criteria of Diagnostic Code 7346 for the evaluation 
of hiatal hernia, which the Board finds that be the most 
appropriate Diagnostic Code for the evaluation of the 
veteran's gastroesophageal reflux disease, a rating of 10 
percent is warranted where the evidence shows two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted where the evidence shows 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted where the evidence 
shows symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114 (1998).  The Board finds that the veteran's 
chronic atrophic gastritis most nearly resembles the 
symptomatology of a gastric ulcer which is also rated 
pursuant to the criteria for a duodenal ulcer.  Thus, the 
Board finds that the chronic atrophic gastritis may be rated 
analogously to a gastric ulcer, and thus pursuant to the 
criteria for the evaluation of a duodenal ulcer.

The regulations provide that minor weight loss or greater 
losses of weight for periods of brief duration are not 
considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (1998).

The evidence of record does not show that the veteran suffers 
from material weight loss or anemia.  The veteran, while only 
65 inches in height, has consistently weighed more than two 
hundred pounds.  In fact, even through participation in an 
organized VA weight loss regimen, he was unable to 
voluntarily achieve material weight loss.  The Board is 
unable to find any medical evidence of record which shows 
anemia.  Furthermore, the evidence does not show recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Therefore, the Board 
finds that the criteria for entitlement to a 40 percent 
rating pursuant to the criteria for the evaluation of 
duodenal ulcers are not met.

Furthermore, the Board finds that the evidence shows only one 
episode of the veteran having passed blood in his stool, in 
June 1996.  At his personal hearing, the veteran stated that 
he had not noticed any blood in his stool.  The Board does 
note that the evidence shows complaints of pain and vomiting.  
However, in the absence of material weight loss, hematemesis, 
and with only one episode of melena, the Board finds that the 
veteran does not have the severity of symptomatology 
envisioned by the criteria for entitlement to a 60 percent 
rating pursuant to the criteria for hiatal hernia.  
Specifically, the Board finds that severe impairment of 
health is not shown by the veteran's digestive disability.

The Board notes that the evidence shows and that the veteran 
has reported at various times, symptoms of pain, dyspepsia, 
dysphagia, diarrhea, sour taste in mouth, pyrosis, bloating, 
heartburn, cramps, nausea, vomiting, sweats, reflux, and 
constipation.  The Board notes that the provisions for the 
evaluation of digestive disabilities provide for the 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  The Board 
finds that the veteran's overall severity does not warrant 
elevation to a higher rating.  A 30 percent rating for hiatal 
hernia is warranted where the evidence shows persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Board finds that the veteran's level of symptomatology is 
consistent with the criteria for the evaluation of a 30 
percent rating, and that his overall symptomatology is 
productive of no more than considerable impairment of his 
health.  In rendering this finding, the Board specifically 
notes that with the exception of vomiting, the veteran does 
not have any of the symptoms which would be productive of 
severe impairment of his health, such as anemia, material 
weight loss, hematemesis, or melena.

The Board notes that it would be theoretically possible to 
also rate the veteran at 20 percent for duodenal ulcer, and 
then determine whether elevation to the next highest level 
(40 percent) for duodenal ulcer should be made.  The Board 
finds that the veteran does not meet the criteria for an 
increased rating using this approach for much the same reason 
he does not meet the criteria for an increased rating for 
hiatal hernia.  Specifically, the Board finds that moderately 
severe impairment of his health is not shown and that the 
evidence does not show anemia or material weight loss.  
Therefore, the veteran's overall level of symptomatology 
would not be sufficient to elevate his rating to the next 
level pursuant to the criteria for the evaluation of duodenal 
ulcer.

Accordingly, the Board finds that the criteria for an 
increased rating, greater than 30 percent, for a digestive 
disability are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.114, Diagnostic Codes 7200-7347 (1998).


ORDER

Entitlement to an increased rating, greater than 30 percent, 
for a digestive disability is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


